Citation Nr: 1637911	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  04-06 727	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2003, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing has been associated with the claims file.  In November 2008, the Board characterized the Veteran's claim as exclusively one of secondary service connection, based on his testimony during the DRO hearing.  However, the Veteran now contends that his claim should have been considered on both a direct and secondary basis.  See Appellant Brief, 2 (Sept. 7, 2016).  The Board has now recharacterized the matter as set forth on the title page.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In an April 2012 decision, the Board granted service connection for the Veteran's right knee disability, but denied service connection for his left knee disability.  The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Court granted a Joint Motion for Partial Vacatur and Remand.  The Board subsequently remanded the matter in October 2013, May 2014, and March 2015 for additional medical opinion. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 


FINDING OF FACT

The evidence of whether the Veteran's left knee disability was caused or aggravated by his active duty service is at least in relative equipoise.




CONCLUSION OF LAW

The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome of this decision, a discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran seeks direct service connection for his left knee disability.  Alternatively, he also seeks service connection on a secondary basis, due to his service-connected right knee disability.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; (2) an already service-connected disability; and (3) that the disability for which secondary service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has been diagnosed with osteoarthritis and patellar subluxation of the left knee, has reported in-service trauma to his knees, and is service-connected for his right knee disability.  See VA examination, 3 (Feb. 26, 2016);  see also, e.g., Hearing Transcript, 4, 11 (Oct. 29, 2003); see also Rating Codesheet, 1 (May 16, 2012).  Thus, the Board finds that the Veteran has satisfied the first two elements of both direct and secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995); see also Shedden, 381 F.3d at 1167.

Regarding the final element, the Board notes that the extensive number of VA examinations, VA addendum opinions, and prior remands reflect that the medical evidence provided by VA has consistently proved inadequate to fairly adjudicate the Veteran's claim.  See BVA Remand, 1-6 (Mar. 26, 2015); see also BVA Remand, 1-6 (May 29, 2014); see also BVA Remand, 1-6 (Oct. 25, 2013); see also VHA Medical Opinion, 2 (Nov. 28, 2011); see also Joint Motion for Remand, 1-5 (May 7, 2013).  

In January 2016, a VA examiner provided addendum opinions to address both direct and secondary service connection.  Regarding direct service connection, the examiner relied heavily upon the absence of a specific left knee injury while in service.  See VA examination, 1 (Feb. 26, 2016).  The examiner specifically based his opinion on the lack of "hard proof" that the Veteran had left knee issues during service.  

The absence of medical evidence is not, by itself, sufficient to discredit the Veteran's lay statements regarding the etiology of his disorder.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Furthermore, requiring "hard proof" does not reflect the appropriate standard in evaluating the etiology of a Veteran's disability.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (affording the Veteran the benefit of the doubt).  Thus, the Board finds that the January 2016 medical opinion is inadequate to fairly adjudicate the Veteran's claim of direct service connection.

Regarding the question of secondary service connection, the January 2016 examiner did not properly address the question of aggravation as requested in the Board's prior remand directives.  See VA examination, 2-3 (Feb. 26, 2016) (examiner focused on etiology rather than aggravation); compare with BVA Remand, 5 (Mar. 26, 2015).  Consequently, the Board finds the January 2016 medical opinion inadequate to fairly adjudicate the Veteran's claim of secondary service connection.  See, e.g., Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although the previous VA medical opinions are inadequate for adjudicatory purposes, the Board notes that the Veteran has submitted additional medical evidence from his private treatment providers.  The Board is required to evaluate this supporting evidence.   38 U.S.C.A. § 1154(a) (West 2014).  Notably, a private medical opinion from May 2005 provides insight regarding the question of entitlement to direct service connection.  See Private Treatment Records, 1-4 (July 15, 2005).

Medical reports "must be read as a whole" in determinations of adequacy.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  A fair reading of the private doctor's report in its entirety leaves the reasonable impression that he attributed the cause of the Veteran's left knee arthritis to the marching, walking, and training associated with active duty service.  See Private Treatment Records, 1 (July 15, 2005).  The doctor discussed the medical history of the Veteran's left knee condition, which is supported by the evidence of record.  See id.  The doctor also reported that his examination of the Veteran mirrored the examination performed by the VA.  See id.

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Based on the above, the Board finds that these standards were met by the private provider and affords significant probative value to the May 2005 private opinion.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the independent medical opinions include those proffered by VA and those provided by the private doctor.  When weighed against the inadequate VA medical opinions of the past, the Board finds that the favorable private medical opinion places the totality of the evidence at least in relative equipoise.  Therefore, based on the totality of the record, service connection for a left knee disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

Service connection for a left knee disability is warranted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


